Citation Nr: 0735094	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Integris Baptist Medical Center 
on July 11-13, 2002.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination of the Muskogee, 
Oklahoma Department of Veteran's Affairs (VA) Medical Center 
(MC).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The record reflects that the record contains a VCAA 
notification letter dated in January 2005.  However, the 
Board observes that such letter is not adequate as it did not 
specifically reference the appellant's claim for medical 
expense reimbursement and did not expressly inform the 
appellant of what evidence was required to substantiate his 
claim, including under the provisions of 38 U.S.C.A. § § 1725 
or 1728.  Moreover, the letter informed the veteran that no 
further evidence needed to be submitted with regard to the 
veteran's current claim, and instead asked for additional 
evidence regarding a claim which was no longer before VA.

The veteran asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at Integris Baptist Medical Center in 
Oklahoma City, Oklahoma.  The record reflects that on July 
11, 2002, the veteran sought treatment at the Integris 
Baptist Medical Center of Oklahoma for complaints of chest 
pain.  He was subsequently admitted and hospitalized until 
July 13, 2002.  A July 12, 2002 operative report indicates 
that the veteran underwent a primary stent to the left 
anterior descending artery and a primary stent to the ramus 
intermedius artery for unstable angina with two-vessel 
coronary artery disease.

The record reflects a VA adjudicatory finding that VA 
facilities were feasibly available and the veteran could have 
received care at a VA facility.  However, the Board observes 
that there is no competent medical opinion of record that 
addresses whether the July 12, 2002 treatment at Integris 
Baptist Medical Center was "rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health," whether VA or other Federal facilities "were not 
feasibly available, and whether the veteran could have been 
safely transferred to a VA or other Federal facility."  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with respect to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense reimbursement, 
including under the provisions of 
38 U.S.C.A. §§  1725 and 1728.  The 
notice should also inform the appellant 
of which evidence, if any, he is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The appellant 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim.

2.  Obtain specific information regarding 
the geographic accessibility of the 
nearest VA medical facility to the 
Integris Baptist Medical Center in 
Oklahoma City, Oklahoma and associate 
that information with the claims folder.  

3.  After completing the above 
development, the veteran's VA medical 
center file must be referred to the 
appropriate VA physician (a cardiologist, 
if available) for the production of an 
opinion as to whether or not the 
veteran's assessment and treatment at 
Integris Baptist Medical Center was 
rendered in a medical emergency and 
whether such emergency, if present, 
existed through the entire period of 
treatment at that facility.

The physician should also provide an 
opinion as to whether or not the veteran 
could have safely been transferred from 
Integris Baptist Medical Center to the 
nearest VA facility on July 11-13, 2002.  

The physician's opinion must include a 
discussion of the clinical evidence on 
file, including the medical records of 
the veteran's emergency treatment for 
chest pain at the Integris Baptist 
Medical Center and his subsequent primary 
stenting at that facility.  The rationale 
for the opinion expressed should be set 
forth.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

